  Case 3:21-cv-03020-MEF Document 8               Filed 05/13/21 Page 1 of 1 PageID #: 51




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                  HARRISON DIVISION

ALLENE PARNELL o/b/o
TWANA PARNELL-DEVORS                                                                PLAINTIFF

       v.                             CIVIL NO. 3:21-cv-3020-MEF

ANDREW M. SAUL, Commissioner,
Social Security Administration                                                      DEFENDANT


                         MEMORANDUM OPINION AND ORDER

       Plaintiff, Allene Parnell o/b/o Twana Parnell-Devors, brings this action pursuant to 42

U.S.C. § 405(g) seeking judicial review of a decision of the Commissioner of Social Security

Administration (the “Commissioner”). (ECF No. 2). On April 20, 2021, Plaintiff filed a Motion

to Dismiss, after her Motion to Proceed In Forma Pauperis was provisionally filed requesting

information as to why her $48,000 trust fund could not be used to pay the filing fee in this case.

(ECF No. 6). Plaintiff now states that she does not wish to use the trust fund to pay the filing fee

and wishes to dismiss the case. (ECF No. 7).

       Accordingly, Plaintiff’s Motion to Dismiss is hereby granted, and the clerk is directed to

dismiss Plaintiff’s case without prejudice.

       DATED this 13th day of May 2021.

                                              /s/Mark E. Ford
                                              HON. MARK E. FORD
                                              UNITED STATES MAGISTRATE JUDGE
